DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s amendment filed 11/30/2021 is acknowledged.  Claims 1,  3, 10, 16, , 17 have been amended.  Claims 5-8, 12 and 14 have been canceled.  Claims 1-4, 9-11, 13, 15-17 are pending.  All of the amendments and arguments are thoroughly reviewed and considered.   
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims. 
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejections
The status of the previous rejections are as follows:
(a)	The claim rejections under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, directed to claims 1-17 as being indefinite are withdrawn in view of Applicant’s of the claims.
(b)	The  prior art rejection under 35 USC 102(a) and/or alternatively 35 USC 102(e) directed to the claims 1-11, 13, 15-17 as being anticipated by Anderson et al is withdrawn in view of Applicant’s amendment of the claims.
(c)	The prior art rejection under 35 USC 102(e) as  directed to the claims 1-8 and 16 and 17 as being anticipated by Prosen et al is withdrawn in view of Applicant’s amendments of the claims.

 New Ground(s) of Rejections
THE NEW GROUND(S) OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-11, 13, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1-4, 9-11, 13, 15-17 are confusing in the claim 1 at the recitation of “each first adaptor in a set comprising….” because it cannot clearly be determine if applicant is making reference to the ‘two or more sets of first single stranded acid adaptors’ because the limitation “a set” in the context of the claims do not necessarily limit the claims to the “two or more sets of first single stranded nucleic acid adaptors” and thus could be directed to something entirely different.  Likewise, the same applies to the recitation of the limitation “each second adaptor in a set comprising….”.    It cannot clearly be determined 
(b)	Claim 2 is indefinite and lacks proper antecedent basis at the recitation “the second nucleic acid adaptor” because it is unclear as to what second adaptor applicant is making reference to because each of the “two or more sets…of adaptors” comprise of a second  adaptor.  Given the singularity of the limitation, one cannot drawn a conclusion as to which of the two or more sets in the first single stranded nucleic acid adaptors or the two or more sets of second single stranded nucleic acid adaptors meets the claimed limitation.  Likewise one cannot assume that all of the adaptors in the either two or more sets of adaptors require the claimed feature.  Clarification is required.
(c)	Claim 3 is indefinite and lacks proper antecedent basis at the recitation “the second nucleic acid adaptor comprises a second barcode” because it is unclear as to what second adaptor applicant is making reference to because each of the “two or more sets…of adaptors” comprise of a second  adaptor.  Given the singularity of the limitation, one cannot drawn a conclusion as to which of the two or more sets in the first single stranded nucleic acid adaptors or the two or more sets of second single stranded nucleic acid adaptors meets the claimed limitation.  Likewise one cannot assume that all of the adaptors in the either two or more sets of adaptors require the claimed feature. Clarification is required.
(d)	Claim 4 is indefinite and lacks proper antecedent basis at the recitation of the “first nucleic acid adaptor comprising a sequencing adaptor” because it is unclear as to what first nucleic acid adaptor applicant is making reference to because each of the two or more sets…..of the adaptor comprise a first nucleic acid adaptor. Given the singularity of 
(e)	Claim 15 is indefinite and lacks proper antecedent basis at the recitation of the “first nucleic acid adaptor…” because it is unclear as to what first nucleic acid adaptor applicant is making reference to because each of the two or more sets…..of the adaptor comprise a first nucleic acid adaptor. Given the singularity of the limitation, one cannot drawn a conclusion as to which of the two or more sets in the first single stranded nucleic acid adaptors or the two or more sets of second single stranded nucleic acid adaptors meets the claimed limitation.  Likewise one cannot assume that all of the adaptors in the either two or more sets of adaptors require the claimed feature. Clarification is required.
(f)	Claim 15 is indefinite and lacks proper antecedent basis at the recitation of the “second nucleic acid adaptor…” because it is unclear as to what second nucleic acid adaptor applicant is making reference to because each of the two or more sets…..of the adaptor comprise a second nucleic acid adaptor. Given the singularity of the limitation, one cannot drawn a conclusion as to which of the two or more sets in the first single stranded nucleic acid adaptors or the two or more sets of second single stranded nucleic acid adaptors meets the claimed limitation.  Likewise one cannot assume that all of the adaptors in the either two or more sets of adaptors require the claimed feature. Clarification is required.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
NOTE*  Given the ambiguity of the claims as noted above, the clams are being given the broadest reasonable interpretation by the examiner.
8.	Claims 1-4, 9-11, 13 and 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toloue et al {Toloue, used interchangeably herein} (US 20120028814, Feb. 2, 2012) in view of Vaidyanathan et al (US 8574864, November 2013) in view of Pankovics (Mol. Biotechnol. 57: 974-981, August 2015) and further in view of Weiner and Slatko (Biotechniques, 44(5), 701-704, 2008, citation made of record in prior Office action).
	Regarding claims  1, 3, 16-17, Toloue et al teach reagents for massively parallel sequencing, wherein said reagents comprising sets of nucleic acid adapters wherein said adaptors comprise a site for binding to a PCR primer and wherein the adapters comprise barcoded sequences which allows for differentiation between RNA or DNA from different sources (see title, para. [0006], [0011], [0029], [0030], and [0041]). Toloue teaches wherein the adaptor sequences are blocked at the 3’ end ([0030] and [0041]).  Toloue teaches of adapter sequences in the Example II ( See  [0024], Fig. 6 which teaches a set of barcoded adapters which  each comprises an adenylated sequence at the 5’ end and 3’ blocked end). Toloue teaches that the barcoded adapters are pre-adenylated 3’ adapters that are blocked at their 3’ ends.  This eliminates the need for ATP during ligation minimizing ligation to the 5’ phosphate of the small RNA pool (para. [0030]).   
	Regarding claims 2 and 4, Toloue et al teach wherein the adaptors comprise of sequencing adaptors ([0029], [0033], Example  3).

	Regarding claims 13 and 15, Toloue teaches that the oligonucleotide adaptors may comprise of DNA, RNA or RNA/DNA hybrid [0041].
	While Toloue teaches sets of  5’ adenylated, 3’ blocked adaptors, Toloue does not expressly teach wherein the set of adaptors are 5’ phosphorylated.  Toloue also does not expressly teach the reagents in the form of a kit.
	Vaidyanathan et al teach adaptor sequences for use in tagging of RNA and for identification and further characterization by applications such as next-generation RNA sequencing (abstract and col. 1, lines 10-17). 
	Viadyanathan et al teach method steps of producing 5’ phosphorylated, 3’ blocked adaptor sequence and/or 5’ adenylated, 3’ blocked adaptor sequences and wherein the 5’ phosphorylated, 3’ blocked oligonucleotides can be converted to 5’ adenylated, 3’ blocked oligonucleotides based on practitioner’s desired results.  The reference teaches that tagging the 5’ end of RNA can be accomplished by selecting the RNA based on the type of 5’ end, modifying the 5’; end if necessary and then ligating the desired tagging sequence contained in a DNA or RNA oligonucleotide (col. 2, lines 6-12). Viadyanathan et al teach  steps of producing 5’phosphorylated, 3’ blocked DNA oligonucleotides (col. 9, lines 50-63).
	Pankovics et al teach methods for the identification of unknown RNA sequences using rapid amplification of cDNA ends protocols.   Pankovics et al teach wherein the adapter oligonucleotide used for tagging has to be phosphorylated at the 5’ end and blocked at the 3’ end (see Figure 4 and Legend at page 979).   Pankovics teach  that the their technique is highly effective to determine the full length of various mRNA sequences (page 979, col. 2, lines 9-10).     
	Toloue in view of Vaidyanathan and further in view of Pankovics do not teach the reagents in the form of a kit.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have provide reagents for sequencing as taught by Toloue for the advantages taught by Weiner and Slatko that a kits liberate researchers from the mundane tasks of mixing reagents and ensuring their quality, freeing them up for the more significant task of understanding the biology, thus allowing the researcher to get faster results as taught by Toloue.   Compliling the adapters/oligonucleotides as taught by Toloue et al in the form of a kit is within the ordinary artisan capabilities as suggested by Weiner and Slatko.

Conclusion
9.	 No claims are allowed.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637